740 N.W.2d 238 (2007)
Christine WILLIAMS, Guardian and Conservator of George Williams, a Legally Incapacitated Adult, Plaintiff-Appellee,
v.
AUTO CLUB INSURANCE ASSOCIATION, Defendant-Appellant.
Docket No. 133476. COA No. 275473.
Supreme Court of Michigan.
October 26, 2007.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.